At a former term the judgment in this case was affirmed. The majority intended at the time the opinion was filed to state the reasons for concurring in the affirmance, but, on account of press of business, it was not done. We do not agree to that part of the opinion which holds that the reading of a written instrument to a witness, and having the witness identify the same, would render harmless the act of the court in excluding the written instrument when offered in evidence, if the action of the court was error and the written instrument admissible. We do not think that statement in the opinion is material to the disposition of the appeal. We agree to the affirmance on the ground, as stated in the opinion, that the bill of exceptions did not raise any question for review in this court, and upon that ground only.